Citation Nr: 0301495	
Decision Date: 01/27/03    Archive Date: 02/04/03

DOCKET NO.  99-12 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San 
Juan, the Commonwealth of Puerto Rico


THE ISSUE

Whether there was clear and unmistakable error (CUE) in 
the March 13, 1970 and the November 16, 1970 rating 
decisions by the Department of Veterans Appeals (VA) 
Regional Office (RO).  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel

INTRODUCTION

The veteran served on active duty from April 1967 to 
January 1970.  Service personnel and medical records 
document that he was awarded the Purple Heart.  

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 rating decision of 
the San Juan, Puerto Rico, Department of Veterans Affairs 
(VA) Regional Office (RO), which denied a claim for CUE.  
The veteran clarified his CUE error claim and the present 
claim ensued.  The Board remanded the instant claim in 
December 2000.  The RO considered whether there was CUE in 
rating decisions of March 13, 1970 and November 16, 1970 
and subsequent rating decisions.  The decision concerning 
subsequent rating decisions was not appealed to the Board 
and, therefore, is not before the Board at this time.  


FINDINGS OF FACT

1.  By rating decision of March 1970, the veteran was 
service connected for multiple disabilities and assigned a 
total combined schedular evaluation of 80 percent.  The 
veteran did not complete an appeal from this rating 
decision.

2.  A total disability rating based upon individual 
unemployability (TDIU) was denied by rating decision of 
November 1970, and no appeal was filed within one year of 
receiving notice of that decision.

3.  The March 1970 and November 1970 decision were fully 
supported by the evidence of record at that time and were 
consistent with the laws and regulations then in effect.



CONCLUSION OF LAW

The March 13, 1970 and November 16, 1970 rating decisions 
were not clearly and unmistakably erroneous.  38 C.F.R. 
§§ 3.105(a), 4.16(a), (1970)(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. CUE 

Under applicable criteria, RO decisions that are final and 
binding will be accepted as correct in the absence of 
clear and unmistakable error. See 38 C.F.R. § 3.105(a) 
(2002).  The question of whether clear and unmistakable 
error is present in a prior determination is analyzed 
under a three-pronged test.  First, it must be determined 
whether either the correct facts, as they were known at 
the time, were not before the adjudicator (that is, more 
than a simple disagreement as to how the facts were 
weighed and evaluated) or the statutory or regulatory 
provisions extant at that time were incorrectly applied.  
Second, the error must be "undebatable" and of the sort 
"which, had it not been made, would have manifestly 
changed the outcome at the time it was made."  Third, a 
determination that there was clear and unmistakable error 
must be based on the record and the law that existed at 
the time of the prior adjudication in question.  See 
Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (citing 
Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en 
banc)).  

According to the United States Court of Appeals of 
Veterans Claims (Court), clear and unmistakable error is a 
very specific and rare kind of error.  "It is the kind of 
error, of fact or law, that when called to the attention 
of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would 
have been manifestly different but for the error.  Thus, 
even where the premise of error is accepted, if it is not 
absolutely clear that a different result would have 
ensued, the error complained of cannot be, ipso facto, 
clear and unmistakable."  Fugo v. Brown, 6 Vet. App. 40, 
43-44 (1993) (citing Russell at 313).  The Court has 
defined clear and unmistakable error as administrative 
failure to apply the correct statutory and regulatory 
provisions to the correct and relevant facts.  See 
Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1992).  
However, the mere misinterpretation of facts does not 
constitute clear and unmistakable error.  See Thompson v. 
Derwinski, 1 Vet. App. 251, 253 (1991).  The Court has 
also held that the failure to fulfill the duty to assist 
does not constitute clear and unmistakable error.  See 
Crippen v. Brown, 9 Vet. App. 412, 424 (1996); Caffrey v. 
Brown, 6 Vet. App. 377 (1994).

At the time of the March 13, 1970 and the 
November 16, 1970 decisions, governing law and regulation 
provided, as they do now, that total disability ratings 
for compensation may be assigned, where the schedular 
rating is less than total, when the disabled person is, in 
the judgment of the rating agency, unable to secure or 
follow substantially gainful occupation as a result of his 
service-connected disabilities: Provided that, if there is 
only one such disability, this disability shall be ratable 
at 60 percent or more, and that, if there are two or more 
disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  
38 C.F.R. § 4.16(a).  

In making the March 13, 1970 rating decision, the RO 
considered the pertinent evidence of record at that time, 
which included the veteran's service medical records.  
This was the original claim filed in service after the 
veteran was determined to be unfit for military service.  
He sustained numerous injuries in December 1967 as a 
result of hostile enemy action in Vietnam.  His injuries 
included scars, disfiguring face, neck, including eyelids, 
right and cheek with bony deformity and pigmentation, 
blindness of the right eye with only light perception, 
facial nerve paralysis, avulsion fracture, right maxilla, 
with bone loss, laceration of the right deltoid area, loss 
of smell, and avulsion fracture of the mandible on the 
right.  He was also granted special monthly compensation 
on account of the loss of use of one eye having only light 
perception.  The combined schedular rating was 80 percent.  
The disfiguring scars of the veteran's face met the single 
rating in excess of 40 percent, as the rating for this 
disability was 50 percent.  A claim of TDIU was not raised 
at this time. 

In April 1970, the veteran filed a notice of disagreement 
(NOD).  He related, in pertinent part, that it was his 
opinion that he should be evaluated 100 percent disabled 
for his service-connected disabilities.  He maintained 
that he was unable to work; that he was plagued by 
constant headaches; had a mutilated face and no one would 
hire him; and also had a nervous condition.  That same 
month, the veteran underwent a VA psychiatric examination.  
The examiner stated that it was most likely that the 
veteran's diagnosed anxiety neurosis was secondary to the 
gunshot wounds he sustained to his face in service.  In 
October 1970, the veteran submitted an Income ---Net Worth 
and Employment Statement (VA Form 21-527).  In this 
statement, the veteran indicated that he became totally 
disabled in December 1967.  He also related that he last 
worked in April 1967 as an inspector for a cabinet 
company.  He indicated that he completed high school.  He 
also stated that he did not quit his last job on account 
of his condition and did not name any employment he had 
tried to obtain and failed in the past year.  He related 
that during the past 12 months, he was ill in the hospital 
because he was wounded in action.  

In making the November 16, 1970 rating decision, the RO 
considered the pertinent evidence of record at that time, 
which included the veteran's service medical records, the 
August 1970 VA psychiatric examination, and the form 
completed in October 1970.  The veteran was granted 
service connection for anxiety neurosis and a 20 percent 
evaluation was awarded, effective January 1970, one day 
after the veteran's release from active duty.  The 
veteran's combined schedular evaluation increased to 
90 percent.  As for the TDIU claim, the RO stated that 
although it appeared that the veteran's service-connected 
disabilities may preclude some work opportunities for the 
veteran, the evidence did not establish that he was 
incapable of performing some gainful employment.  The RO 
noted that the veteran had not tried to obtain employment 
of the kind he was capable of performing.  Entitlement to 
TDIU was denied.  The veteran was notified of the grant of 
service connection for anxiety neurosis and denial of TDIU 
by letter of November 24, 1970.  A statement of the case 
was issue in December 1970.  The veteran did not appeal 
the November 16, 1970 rating decision denying TDIU, nor 
did he submit a substantive appeal to the March 13, 1970 
rating decision.  Both decisions became final.  

The essence of a claim of clear and unmistakable error is 
that it is a collateral attack on an otherwise final 
rating decision by a VA Regional Office.  Smith v. Brown, 
35 F. 3d 1516, 1527 (Fed. Cir. 1994).  As such, there is a 
presumption of validity which attaches to that final 
decision, and when such a decision is collaterally 
attacked, the presumption becomes even stronger. See Fugo 
at 44.  Therefore, a claimant who seeks to obtain 
retroactive benefits based on clear and unmistakable error 
has a much heavier burden than that placed upon a claimant 
who seeks to establish prospective entitlement to VA 
benefits.  See Akins v. Derwinski, 1 Vet. App. 228, 231 
(1991).  To the extent that the veteran's claim 
constitutes an assertion that the correct facts as they 
were known at the time of the March 13, 1970 and 
November 16, 1970 RO decisions were not before the 
adjudicator, it must fail.  It is clear that the service 
medical records, the August 1970 report of VA psychiatric 
examination, and the VA Form 21-527, which indicates some 
of the veteran's employment history, were before the 
adjudicator.  That evidence contains medical findings 
which reasonably supported the grants of service 
connection for the aforementioned disabilities, to include 
anxiety neurosis, but which do not compel a conclusion 
that the veteran was then unable to secure or follow 
substantially gainful employment due to his service-
connected disabilities.  At the time of the March 1970 
decision, the veteran had not asserted that he could not 
work, and had not filed a claim for a TDIU rating.  Also, 
the clinical findings of record did not then compel a TDIU 
rating.  Similarly, at the time of the November 1970 
rating decision, the medical evidence then of record, 
together with the information supplied by the veteran, did 
not compel a TDIU rating.   This evidence was sufficient 
to make a decision on the TDIU claim, the evidence was 
submitted in its entirety, and the evidence did not then 
require a TDIU grant.  

To the extent that this claim is a disagreement with how 
the RO weighed or evaluated the evidence that was of 
record, it must also fail.  CUE must be more than a simple 
disagreement as to how the facts were weighed or 
evaluated.  In both the March 1970 and the November 1970 
rating decisions, the evidence of record did not include 
any evidence that was undebatable and would manifestly 
change the outcome.  The veteran's claim of TDIU had not 
been raised at the time of the March 1970 rating decision; 
in the November 1970 rating decision, the RO explicitly 
indicated that the veteran had not shown that he was 
incapable of performing substantially gainful employment.  
In fact, there was then no evidence of record that he had 
even tried to obtain employment.  Also, the regulatory 
provisions necessary for TDIU were not incorrectly 
applied.  Those provisions, basically still in place 
today, must show that the veteran is unable to secure or 
follow substantially gainful employment.  That was not 
shown via the medical evidence or the veteran's employment 
history.  

Finally, as previously stated, the determination was based 
on the TDIU regulations in 1970, and those regulations are 
basically the same today.  The veteran did meet the 
percentage requirements of 38 C.F.R. § 4.16(a):  he had at 
least one service-connected disability that was rated as 
40 percent or more and a combined schedular rating in 
excess of 70 percent.  However, he did not have medical or 
employment history that showed that he was then unable to 
secure or follow substantially gainful employment.  The 
Board finds that the determination made by the RO in 1970 
was reasonable with respect to the facts shown, and that 
the law was not misapplied.  Thus, a reasonable rationale 
existed to grant service connection for the various 
medical disabilities but not to find favorably for 
entitlement to a TDIU rating.  Thus, the Board finds that 
there was no clear and unmistakable error with respect to 
application of statutory or regulatory provisions.  The 
Board finds, further, that the alleged error in this case 
is not undebatable and that there is no evidence of an 
error in the March 13, 1970 and November 16, 1970 rating 
decisions that would have manifestly changed the result of 
those decisions as it relates to this appeal.

On the basis of the above analysis, the Board finds that 
the veteran has not met the relevant burden, and, 
therefore, the March 13, 1970 and November 16, 1970, RO 
decisions did not involve clear and unmistakable error and 
are final.

II.  VCAA Considerations (VCAA)

The Board has considered whether VA has met its duties 
under the VCAA, 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West Supp. 2002), which became effective on 
November 9, 2000.  The VCAA redefines VA's duty to assist 
and enhances the duty to notify claimants about 
information and evidence necessary to substantiate a 
claim.  The VCAA also eliminates the requirement that a 
claim be well grounded.  

The Court has held that because CUE claims are not 
conventional appeals, but rather are requests for 
revisions of previous decisions, provisions of the VCAA 
are not applicable thereto.  See Livesay v. Principi, 15 
Vet. App. 165, 178-79 (2001). Although this holding 
pertains to an allegation of CUE in a decision by the 
Board, the Board concludes that this judicial construction 
is equally applicable when the issue involves an 
allegation of CUE in an otherwise final decision by the 
Regional Office.  

As a consequence, VA's duties to notify and assist 
contained in the VCAA are not applicable to the veteran's 
CUE claim.  Thus, a remand for further technical 
compliance with the provisions of the VCAA is not 
necessary.  


ORDER

The March 13, 1970 and November 16, 1970 rating decisions 
were not clearly and unmistakably erroneous, and the 
appeal is denied.  



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

